Citation Nr: 0943798	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  02-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness. 

2.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for digestive problems 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the case for further 
development in February 2004, then remanded again in November 
2005, and yet again in May 2005.

The issues of entitlement to service connection for joint 
pain, memory loss, and digestive problems, to include as due 
to an undiagnosed illness, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War. 

2. The Veteran's insomnia has been documented as a symptom of 
or secondary to  known clinical diagnoses of depression and 
posttraumatic stress disorder (PTSD), which is already 
currently service-connected. 




CONCLUSION OF LAW

The criteria for service connection for certain disabilities 
due to undiagnosed illnesses have not been met, nor may the 
Veteran's insomnia be service connected on a direct basis 
independent of the Veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.14 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2001, 
March 2004, and May 2005 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  The VCAA letter to the appellant 
was provided in March 2001 prior to the initial unfavorable 
decision in August 2001.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the May 2007 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in August 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded VA psychological examinations that 
addressed the Veteran's insomnia in November 2004 and August 
2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Given that the claims file was reviewed by the examiner and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient.  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection may be established for a 
chronic disability manifested by certain signs or symptoms 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2011, and which, by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1).  Consideration of a Veteran's claim under this 
regulation does not preclude consideration of entitlement to 
service connection on a direct basis. 
 
Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5). 
 
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability includes 
medically unexplained chronic multisymptom illnesses, such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service-connected.  See 38 
C.F.R. § 3.317(a)(2)(i). 
 
The Veteran noted insomnia in October 1985 in conjunction 
with a difficulty making decisions and thinking clearly.  He 
noted that he had a lot of things going on in his head.  In 
November 1985, the examiner noted that the Veteran was 
experiencing family problems and money problems and that his 
mother died one month prior.  The examiner then stated that 
he would treat insomnia with Xanax. 

In April 1998, the Veteran reported depressive symptoms 
including insomnia.  The Veteran was diagnosed with 
depressive disorder, not otherwise specified, anxiety 
disorder, not otherwise specified, history of PTSD symptoms, 
and personality disorder, not otherwise specified.  

The Veteran was afforded a VA neuropsychiatric examination in 
November 2004.  At that time, the Veteran reported sleep 
disturbance when he is depressed.  He only sleeps three to 
four hours in total and one to two hours uninterrupted.  When 
he is not depressed he sleeps for five hours.  The examiner 
noted that the Veteran's major depressive disorder and PTSD 
both appear to negatively impact his functioning and that 
both disorders could explain the insomnia he has reported.  

The Veteran was afforded another VA examination in August 
2008.  The Veteran reported that he used to sleep only two 
hours per night, but with his current medication is sleeping 
four or five hours.  The examiner opined that the Veteran's 
sleep disturbance was secondary to his psychiatric disorders, 
which included PTSD and depression.  

The Board acknowledges that the Veteran served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  The Veteran contends that his insomnia is due to an 
undiagnosed illness related to that service as set forth in 
38 C.F.R. § 3.317.  The Board disagrees with the Veteran's 
contention.  
 
The Veteran's insomnia has consistently been reported in 
conjunction with psychiatric complaints.  In addition, the VA 
examiner in November 2004 opined that the Veteran's 
depressive disorder and PTSD both could explain the insomnia.  
In August 2008, the VA examiner opined more definitively that 
the Veteran's sleep disturbance was secondary to his 
psychiatric disorders, which included PTSD and depression.  
Based on the evidence of record, the Board finds that the 
Veteran's insomnia is a symptom of and secondary to the 
Veteran's PTSD and depression.  As such, the Veteran's 
insomnia is not an undiagnosed illness as described in 
38 C.F.R. § 3.317.  

As stated above, consideration of a Veteran's claim under the 
regulation regarding disabilities due to undiagnosed 
illnesses does not preclude consideration of entitlement to 
service connection on a direct basis.  The Board finds 
however that the Veteran's insomnia is a symptom of his PTSD, 
for which the Veteran is already service-connected.  The 
Board notes that the evaluation of the same disability under 
various diagnoses, known as pyramiding, is to be avoided.  
Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided. 38 
C.F.R. § 4.14.  The Board notes that the Veteran's insomnia 
is a manifestation of the Veteran's PTSD.  As such, the Board 
cannot separately evaluate the Veteran for his insomnia.  The 
Veteran's insomnia is taken into consideration when rating 
PTSD.  If the Veteran feels his insomnia has caused an 
increase in the severity of his PTSD, he may file a claim of 
entitlement to an increased disability rating for PTSD at any 
time.  

As such, the Board finds that a preponderance of the evidence 
is against the claim of entitlement to service connection for 
insomnia, to include as due to an undiagnosed illness.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for insomnia, to include as 
due to an undiagnosed illness, is not warranted.  To that 
extent, the appeal is denied.  


REMAND

Although the Board regrets further delay in the final 
adjudication of the Veteran's claims, the Board finds that a 
remand is necessary before an adjudication upon the merits 
may be made regarding the issues of entitlement to service 
connection for joint pain, digestive problems, and memory 
loss.  

The Board notes that the Veteran was scheduled for a joint 
examination in July 2008.  The Veteran attended the 
examination, but an examination was not provided.  The 
examiner noted that the Veteran had been examined previously 
in January 2006.  In her report, she noted that the Veteran 
reported no difference in that he did not have any new 
information to provide the examiner concerning these 
particular problems.  He also indicated that he did not 
refile for these problems and was unsure why he was there.  
Therefore, the examiner did not complete an examination.  The 
Board however specifically requested another examination in 
the May 2007 remand.  At that time, the Board noted that the 
examiner's conclusions in the January 2006 examination report 
were inconsistent with the physical examination findings.  
Despite physical findings of tenderness of the knees and 
ankles and pain on range of motion of such extremities, the 
examiner concluded that there were no "significant clinical 
findings."  In addition, the examiner opined that the 
Veteran's joint pain in the knees and ankles was likely 
secondary to overuse, precipitated by walking several miles 
per day to perform his job as a mailman.  Similarly, the 
examiner opined that the Veteran's tendonitis of the left 
elbow was secondary to overuse and related to his employment 
as a mailman.  The evidence of record, however, reflected 
that the Veteran was employed as a mailman only since 
approximately 2004.  The examiner's opinion did not take into 
account the Veteran's subjective complaints of joint pain 
prior to such employment, nor did it address any previous 
objective findings pertaining to joint pain.  Thus, the Board 
found that the Veteran should be afforded a new VA 
examination.  

By not providing the July 2008 examination, the examiner 
failed to comply with the requirements of the Board's May 
2007 remand.  Although the Board regrets the need to further 
prolong or delay a final decision in this case, it feels the 
representative's request for a remand is appropriate 
regarding the issue of entitlement to service connection for 
joint pain; thus, the Board must remand the case again to 
ensure RO compliance with the May 2007 remand.  See Stegall 
v. West, 11 Vet.App. 268 (1998).

Regarding the Veteran's complaints of memory loss, the issue 
was remanded in May 2007 to afford the Veteran a VA 
examination that would address the extent and etiology of any 
memory loss disability.  The Veteran was afforded a 
psychiatric examination in August 2008.  At that time, the 
examiner noted that he was providing merely a screening 
procedure.  He noted that he was not a neuropsychologist and 
that a detailed and comprehensive neuropsychological 
evaluation could be ordered for completion by appropriate 
personnel, as such an evaluation was outside the scope of the 
examiner's practice.  Again, he noted that his examination 
with regard to memory was rather cursory, brief, and gross, 
however he opined that the results of his screening showed 
that the Veteran does not have significant memory problems.  
As the examiner admitted the inadequacy of his memory loss 
evaluation and noted that a comprehensive neuropsychological 
evaluation could be ordered for completion by appropriate 
personnel, the Board also finds that the examination was not 
adequate for evaluation purposes.  As such, the Veteran 
should be afforded a neuropsychological examination to 
address the Veteran's complaints of memory loss.  

In addition, the Veteran submitted a statement in September 
2009 addressing his joint pain and his digestive 
difficulties.  The Veteran's representative specifically 
noted that they do not waive regional office jurisdiction 
over the newly submitted evidence and that they believe a 
remand is in order for the RO to consider this statement and 
further develop the Veteran's claims.  Without a waiver of RO 
jurisdiction over the newly submitted statement, the Board 
finds that a remand is necessary regarding the issue of 
digestive problems in addition to the remand for joint pain.  



Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
examination to ascertain the nature and 
etiology of his joint pain.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  Any tests deemed medically 
advisable should be accomplished.  

The examiner should note if there is 
objective evidence of any pertinent signs 
and symptoms of joint pain and whether or 
not such signs and symptoms may be 
attributed to known clinical diagnoses.  
If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiner should clearly 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is causally related to the 
Veteran's service, including whether or 
not the signs and symptoms are 
manifestations of any service-connected 
disabilities.  If the examiner finds that 
there is no evidence of any claimed signs 
or symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination, and laboratory tests be 
attributed to a known diagnosis, they 
should so state.

The examiner should specifically address 
the inconsistency between the physical 
findings and the conclusion in the January 
2006 VA examination, noting tenderness and 
pain upon range of motion, yet citing no 
significant findings in the conclusion.  
In addition, the examiner should take into 
consideration the Veteran's subjective 
complaints of joint pain prior to 2004, 
when the Veteran began employment as a 
mailman.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The RO should 
review the VA examination report to ensure 
compliance with the above requested 
opinion.  If the opinion or examination is 
not sufficient, the RO should return the 
claims file and the examination report to 
the examiner for further development.  

2.  The Veteran should be afforded a 
neuropsychological VA examination to 
ascertain the nature and etiology of any 
memory loss disability.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests deemed medically advisable should be 
accomplished.  

The examiner should note if there is 
objective evidence of any pertinent signs 
and symptoms of memory loss and whether or 
not such signs and symptoms may be 
attributed to known clinical diagnoses.  
If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiner should clearly 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is causally related to the 
Veteran's service, including whether or 
not the signs and symptoms are 
manifestations of any service-connected 
psychiatric disabilities.  If the examiner 
finds that there is no evidence of any 
claimed signs or symptoms, or if there is 
objective evidence of claimed signs and 
symptoms which cannot by history, physical 
examination, and laboratory tests be 
attributed to a known diagnosis, they 
should so state.     

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  The RO should 
review the VA examination report to ensure 
compliance with the above requested 
opinion.  If the opinion or examination is 
not sufficient, the RO should return the 
claims file and the examination report to 
the examiner for further development.  

3.  The RO should then review the expanded 
record, specifically addressing the new 
evidence in the form of a September 2009 
statement from the Veteran, and determine 
if service connection may be granted for 
joint pain, a digestive disability, or 
memory loss.  If not, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


